DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No new grounds of rejection are set forth below.  Thus, the following action is made final.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “x is an integer from 1 to 2” can be deleted considering applicant’s amendment which does not have an x in the structure.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2017/150852, please refer to US 2019/0002598 for English language equivalent and mapping).
The rejection is adequately set forth in paragraph 7 of the Office Action mailed on February 18, 2022 and is incorporated here by reference.
Response to Arguments
The 35 USC 112 2nd paragraph rejection and the 35 USC 102 rejections set forth in paragraphs 3 and 5 of the previous office action mailed on February 18, 2022 are withdrawn in light of applicant’s amendment filed on February 25, 2022.
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument: The structure does not read on Lee.
Examiner’s response:  The structure of Lee does read on the presently claimed invention.  Lee teaches a functionalized elastomer which is a styrene-butadiene copolymer (Examples) comprising the reaction product of a living anionic elastomer and the polymerization terminator of the following formula:

    PNG
    media_image1.png
    91
    172
    media_image1.png
    Greyscale
([0034])
Lee teaches the recited structure that when R5 is 2 and R1, R2, R3 and R4 are all alkoxy groups of 1 carbon atom ([0036] - [0037]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764